DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christophe F Lair on 08/06/2021.

The application has been amended as follows: 

In the Claims:
Claim 1 is amended as;
A method for reconditioning a control ring of a high pressure compressor of an engine, said control ring having at least one housing extending along a direction of a thickness of the control ring for partially housing a guide shoe and said housing having undergone a deformation, the method comprising: 
machining said housing, that has undergone deformation, such that the housing has dimensions adapted to house an interface part comprising a lateral wall with integral holding tongues and a through housing, wherein the through housing has said deformation; and 
then introducing said interface part into said machined housing until the integral holding tongues make the interface part stationary relative to said control ring, wherein the integral holding tongues are dimensioned such that each integral holding tongue extends from an end section of the lateral wall and bear against an outer side face and along only a portion of the thickness of the control ring when the interface part is introduced into the machined housingintegral holding tongue is flexible.
Claim 2 is amended as;
The method according to claim 1, wherein said interface part is introduced into said machined housing by press-in force inducing 
Claim 3 is amended as;
An interface part for a control ring of a high pressure compressor of an engine, said control ring having at least one housing extending along a direction of a thickness of the control ring for partially housing a guide shoe, the interface part comprising: 
a lateral wall with integral holding tongues, longitudinally, a through housing having dimensions identical to initial dimensions of said at least one housing that has undergone a deformation, and said lateral wall at least one housing, after said at least one housing is machined to accommodate the through housing subsequentthe deformation of said at least one housing, until said integral holding tongues make the interface part stationary relative to said control ring, 
wherein the integral holding tongues are dimensioned such that each integral holding tongue extends from an end section of the lateral wall and bear against an outer side face and along only a portion of the thickness of the control ring when the interface part is introduced into the machined housing integral holding tongue is flexible.
Claim 4 is amended as;
The interface part according to claim 3, wherein said lateral wall comprises a deformation slit enabling the interface part to be deformed during the introduction of said interface part in said machined housing.
Claim 7 is amended as;
the outer side face of an edge of said control ring.
Claim 10 is amended as;
A control ring of a high pressure compressor of an engine, the control ring comprising: 
a housing for partially housing a guide shoe, said housing extending along a direction of a thickness of the control ring, and 
an interface part comprising a lateral wall with integral holding tongues, said interface part delimiting, longitudinally, a through housing having dimensions identical to initial dimensions of said housing that has undergone a deformation, said interface part being partially introduced in said housing, after said housing is machined to accommodate the through housing subsequentthe deformation of said housing, until said holding tongues make the interface part stationary relative to said control ring, 
integral holding tongues are dimensioned such that each integral holding tongue extends from an end section of the lateral wall and bear against an outer side face and along only a portion of the thickness of the control ring when the interface part is introduced into the integral holding tongue is flexible.

	The above changes to the claims have been made to correct inaccuracies, typos and to provide proper antecedent basis for recited elements. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be directed to an unobvious improvement over the inventions patented in US Patent 7,722,318, US Patent 9,316,113 and US Patent 7,278,819. The improvement comprises holding tongue PM which extends from an end section of the lateral wall PC1 and bear against an outer side face and along only a portion of the thickness of the control ring AC for securing an interface relative to a control ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show bushing members used in bore holes and clipping tongues used to lock one element to another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745